OPINION OF THE COURT
Order affirmed for the reasons stated in the opinion by Justice John Carro at the Appellate Division (86 AD2d 144). In addition, we note that the District Attorney conceded on oral argument that there is no remaining evidence which would support a conviction of the defendant and therefore dismissal of the indictment is appropriate (cf. People v Bouton, 50 NY2d 130, 136; People v Malagon, 50 NY2d 954).
*844Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons.